549 S.E.2d 864 (2001)
353 N.C. 530
STATE of North Carolina
v.
Destry RICCARD.
No. 195P01.
Supreme Court of North Carolina.
June 7, 2001.
Charles L. Alston, Jr., for Riccard.
*865 Daniel P. O'Brien, Assistant Attorney General, Michael K. Lands, District Attorney, for State.
Prior report: 142 N.C.App. 298, 542 S.E.2d 320.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of June 2001."